Citation Nr: 1726001	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an additional nonservice-connected death burial allowance.  


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1964 to May 1967.  He died in February 2006.  The appellant is his surviving daughter and the appellee is his surviving girlfriend.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the VA Regional Office (RO) in Chicago, Illinois.  

The case was remanded in August 2010 and September 2015 for further development.  As discussed below, another remand is necessary.

The Board observes that the appellant was represented by an attorney during this appeal.  However, in correspondence received in May 2010, the appellant revoked this representation.  As no new representative has been appointed, the Board considers the appellant to be self-represented in this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary.  As discussed by the Board previously, this is a simultaneously contested claim.  In September 2015, the Board noted that the appellee had not been provided a copy of the June 2006 decision on appeal.  The case was remanded, in part, to provide her with a copy of this decision.  As the record does not reflect that the June 2006 decision was sent to her, another remand is necessary to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board also directed that a copy of the July 2015 Supplemental Statement of the Case (SSOC) be resent to the appellant's correct mailing address.  The Board notes that its September 2015 remand was subsequently returned when mailed to the appellant's address of record.  Consequently, a copy of the July 2015 SSOC was not resent.  In May 2017, a letter was sent to the appellant at a different address of record; to date, there is no indication that such has been returned.  As a remand is necessary regardless, the Board concludes that another attempt to resend the July 2015 SSOC should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the June 2006 decision to the appellee's mailing address.

2.  Send a copy of the July 2015 SSOC to the appellant at the mailing address listed in the May 2017 Board correspondence (address in [REDACTED], Illinois).

3.  Thereafter, return the case to the Board for further appellant consideration, if in order.  

The appellant and appellee have the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




